Title: To Benjamin Franklin from William Daniell, 16 November 1754
From: Daniell, William
To: Franklin, Benjamin


Benjamin Franklane Esqr.
Kingston 16th. Novr. 1754
I Receiv’d 10 Rm. of Paper for which I am Greatly Oblig’d to you for as it Came very Opportunitely. I Beg you will be Kind Enough to Send per first Oppertunity 50 Rm. More of the Like kind as Also (in persuance to my former Letters) a Sheet of Each Sort You Make, I beg Leave to Remind You once More of Sending Me the Rest of my Order as I am Realy much in want, and Do Not Intend to apply anywhere Else. I am, Sir Your Most Obedient humble Servant
William Daniell
 Addressed: To  Benjamin Franklin Esqr.  Philadelphia
